Motion Granted; Affirmed and Memorandum Opinion filed April 9, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00183-CV

                        THERESA SPARKS, Appellant
                                       V.

 DOW CORNING CORPORATION, CHILI ROBINSON MD, JAMES R.
CULLINGTON MD, FRANCIS BURTON MD, SIMON FREDERICKS MD,
 TOLBERT WILKINSON MD, 21 INTERNATIONAL HOLDINGS FKA
  KNOLL INTERNATIONAL, MILTON ROWLEY MD, PRESTON J.
 CHANDLER MD, JAMES PETERSON MD, BAXTER HEALTHCARE
   CORPORATION, GENERAL ELECTRIC COMPANY, AND DOW
             CHEMICAL COMPANY, Appellees

                   On Appeal from the 334th District Court
                           Harris County, Texas
                    Trial Court Cause No. 1992-25394 EI


               MEMORANDUM                       OPINION
      This is an appeal from an order signed January 29, 2013. On March 27,
2013, appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM

Panel consists of Chief Justice Hedges and Justices Jamison and Busby.




                                        2